UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2011 Or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-150135 NATIONAL ASSET RECOVERY CORP. (Exact Name of Registrant as Specified in Its Charter) Nevada 04-3526451 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 9000 Burma Road, Suite 103 Palm Beach Gardens, FL 33403 (Address of principal executive offices, including zip code) (561) 932-1422 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares outstanding of the registrant's common stock as of May 16, 2011,was 86,735,360. National Asset Recovery Corp. (A Development Stage Company) TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Financial Statements. Balance Sheets - March 31, 2011 and December 31, 2010 (unaudited) 3 Statements of Operations - For the three months ended March 31, 2011 and March 31, 2010 (unaudited) 4 Statements of Cash Flows - For the three months ended March 31, 2011 and March 31, 2010 (unaudited) 5 Notes to Financial Statements (unaudited) 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 21 Item 4T. Controls and Procedures. 21 PART II. OTHER INFORMATION Item 1. Legal Proceedings. 22 Item 1A. Risk Factors. 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 22 Item 3. Defaults Upon Senior Securities. 22 Item 5. Other Information. 22 Item 6. Exhibits. 22 Signature 24 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements. NATIONAL ASSET RECOVERY CORP. BALANCE SHEET March 31, December 31, ASSETS Current Assets: Cash and Cash Equivalents $ $ Accounts Receivable Total Current Assets PROPERTY AND EQUIPMENT, net Other Assets: Intangible Assets-Net of Amortization - Due from Advanced - Deposits and Prepaid Expenses Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Accounts Payable $ $ Due to Related Party Total Current Liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY Common stock, $.001 par value; 200,000,000 shares authorized 83,715,000 and -0- shares issued and outstanding at December 31, 2010 and December 31, 2009 (respectively) Additional Paid in Capital Accumulated Deficit ) ) TOTAL STOCKHOLDERS' EQUITY ) TOTAL LIABILITIES & STOCKHOLDERS EQUITY $ $ See accompanying notes to the unaudited Condensed Consolidated Financial Statements 3 NATIONAL ASSET RECOVERY CORP. STATEMENT OF OPERATIONS Three Months Ended March 31, 2011 Three Months Ended March 31, 2010 Revenue $ $
